WOODLEY, Judge.
The appeal is from a conviction for aggravated assault; the punishment, two years in jail.
The record contains no recognizance or bond on appeal, and there is no showing that appellant is confined in jail.
A notation from the court’s docket suggesting that a recognizance may have been entered into is not sufficient. Steele v. State, 94 Texas Cr. Rep. 325, 251 S.W. 222.
In the absence of a bond or recognizance substantially in the form prescribed by Art. 831 C.C.P., arid there being no showing that the defendant is confined in jail, we are without juris*618diction to enter any order other than to dismiss the appeal. Skinner v. State, 252 S.W. 2d 167.
The appeal is dismissed.